DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1 - 9 in the reply filed on 9/29/22 is acknowledged.  The species elected was water-emulsifiable aliphatic isocyanates.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the structure of the limitation “araliphatic isocyanate” represents.  This may be a typographical error.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009029512 to Wu et al. hereinafter “Wu” and as evidenced by the NPL titled Neocryl XK-110 Product Data Sheet, DSM, 030285 hereinafter “Neocryl”.  

Wu is directed to polyurethane coatings with resistance to graffiti [0002].  

Regarding claims 1 – 9, Wu teaches a general formulation for a two-component water based polyurethane coating which is the reaction product of a composition comprising (A) at least one polyol comprising a fluorinated polyol; and (B) a blend of polyisocyanates comprising at least (i) a hydrophilically modified trimer of hexamethylene diisocyanate (HDT) and (ii) a hydrophilically modified trimer of isophorone diisocyanate (IDPT) [0011 - 0012].  The preferred hydrophilic polyisocyanates are those containing hydrophilic nonionic groups, in particular polyalkylene ether groups.  The water emulsifiability is achieved preferably using exclusively hydrophilic nonionic groups [0017].  

Wu discloses the use of acrylic polyol Neocryl™ XK-101 which is a hydroxyl functional styrene acrylic copolymer emulsion [0037].  The PDS to Neocryl shows that the copolymer is neutralized with dimethyl ethanol amine.  This would produce an ammonia salt of the styrene acrylic copolymer.  

The hydrophilic aliphatic polyisocyanates include Rhodocoat™ X EZ-D 401 and X EZ-M 502 which are based on hexamethylene diisocyanate (HDI) [0038].  HDI is an aliphatic polyisocyanate.  The Rhodocoat™ X EZ-M 502 is used alone or as a blend with Rhodocoat™ X EZ-D 401 at a 1:1 weight ratio for the Part B.  See [0040].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										11/5/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759